Citation Nr: 1741389	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  04-35 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an increased rating for service-connected residuals of a left knee injury with traumatic arthritis, currently evaluated as 10 percent disabling prior to March 29, 2013, 20 percent disabling from March 29, 2013 through June 11, 2015, and 30 percent disabling from June 12, 2015.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Baker, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1976 to September 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  A November 2016 rating decision denied entitlement to a TDIU, which was referenced in a June 2017 supplemental statement of the case.

In September 2005, the Veteran presented sworn testimony before the undersigned Veterans Law Judge (VLJ) sitting in Detroit, Michigan.  A transcript of that hearing is associated with the record.

In January 2006, the Board remanded the issue of entitlement to a rating in excess of 10 percent for traumatic arthritis of the left knee for further evidentiary development.  The Veteran's case was returned to the Board in February 2009, at which time the Board denied the Veteran's claim for an increased rating.  The Veteran appealed the Board's February 2009 decision to the United States Court of Appeals for Veterans Claims (Court).  In a March 2011 Memorandum Decision, the Court vacated the Board's February 2009 decision and remanded the case to the Board for further action consistent with the Court's decision.  

In December 2011 and January 2013, the Board remanded the appeal for further development.  In a May 2013 rating decision, the VA Appeals Management Center (AMC) increased the rating assigned for the Veteran's traumatic arthritis of the left knee from 10 percent to 20 percent, effective from March 29, 2013.  The Board remanded the matter again in July 2013 and January 2014.  In an April 2016 rating decision, the Veteran's rating was increased from 20 percent to 30 percent, effective from June 12, 2015.  As this increase does not represent a full grant of the benefits sought, the Veteran's appeal is not abrogated and the matter remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The matter now returns to the Board for appellate consideration

In a December 2013 Informal Hearing Presentation (IHP), the Veteran's representative claimed entitlement to a TDIU.  As the issue of TDIU is part and parcel of the determination of the rating for the Veteran's service-connected left knee disability, it is properly before the Board, as listed on the title page of this decision.  See Rice v. Shinseki, 22 Vet. App. 447, 453-55 (2009) (holding that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities; if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted).


FINDINGS OF FACT

1.  The most probative evidence of record reflects that the Veteran's left knee disability was, at worst, manifested by traumatic arthritis with painful motion for the period on appeal prior to March 29, 2013.

2.  The most probative evidence of record reflects that the Veteran's left knee disability was, at worst, manifested by limitation of extension to 15 degrees for the period on appeal from March 29, 2013 through June 11, 2015.

3.  The most probative evidence of record reflects that the Veteran's left knee disability was, at worst, manifested by extension limited to 20 degrees for the period on appeal from June 12, 2015.

4.  The most probative evidence of record does not show that the Veteran is unable to secure or follow a substantially gainful occupation due to her service-connected disabilities during the period on appeal.
CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for a traumatic arthritis of the left knee, with painful motion, prior to March 29, 2013, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5003, 5010, 5260, 5261 (2016).

2.  The criteria for a disability rating in excess of 20 percent for limited extension of the left knee, from March 29, 2013 through June 11, 2015, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2016).

3.  The criteria for a disability rating in excess of 30 percent for limited extension of the left knee, from June 12, 2015, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2016).

4.  The criteria for entitlement to a TDIU are not met.  38 U.S.C.A. § 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The January 2014 Board remand instructed the VA to associate medical treatment records from Dr. Martin Solomon with the record.  In April 2014, the VA sent the Veteran a VA Form 21-2142, Authorization and Consent to Release Information to be returned so that VA could obtain the records.  The Veteran did not respond to this letter, and the records have not been associated with the record on appeal.  The Board notes that "[t]he duty to assist is not always a one-way street."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Veteran also has an obligation to assist in the adjudication of a claim.  Thus, the VA has met it's duty to assist and complied with the directives of the January 2014 Board remand. 

Legal Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. § 4.1 (2016).  In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2016); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2016).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2016). 

Consideration of the appropriateness of a staged rating, meaning assign different ratings at different times during the rating period to compensate the Veteran for times when the disability may have been more severe than at others, is required for increased rating claims, irrespective of whether it is an initial rating at issue or instead an established rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2008).  As such, the Board has considered whether different ratings for different periods of time, based on the facts found, are warranted throughout the appeal. 

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59 (2016).  The provisions of 38 C.F.R. § 4.59 (2016), which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011)

The evaluation of the same disability or symptoms under different DCs, known as "pyramiding", must be avoided.  See 38 C.F.R. § 4.14 (2016).  However, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptoms for one condition are not duplicative of or overlapping those of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The holding in DeLuca clarified that, when evaluating musculoskeletal disabilities that are at least partly rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which there is functional loss due to pain, weakness, excess fatigability or incoordination, assuming these factors are not already contemplated by the relevant rating criteria.  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  Schafrath, 1 Vet. App. at 592.  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  However, although pain may cause functional loss, pain itself does not constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance", in order to constitute functional loss.  Id.; see 38 C.F.R. § 4.40.

The Veteran's left knee disability is currently rated at 10 percent under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5010-5261 prior to March 29, 2013 for traumatic arthritis of the left knee with painful motion, 20 percent from March 29, 2013 through June 11, 2015 under DC 5261 for extension limited to 15 degrees, and 30 percent under DC 5261 from June 12, 2015 for extension limited to 20 degrees.  The applicable period on appeal is from up to one year prior to the Veteran's filing of her claim for increase on June 12, 2003. 

Under 38 C.F.R. § 4.71a, DC 5010, traumatic arthritis is rated as degenerative arthritis, DC 5003.  Degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When the limitation of motion is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each major joint affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  

Under 38 C.F.R. § 4.71a, DC 5256, a 30 percent rating is assigned for favorable ankylosis of either knee.  Ankylosis is considered to be favorable when the knee is fixed in full extension, or in slight flexion at an angle between 0 degrees and 10 degrees.  A 40 percent evaluation requires that the knee be fixed in flexion at an angle between 10 degrees and 20 degrees.  When the knee is fixed in flexion between 20 degrees and 45 degrees, a 50 percent rating is assigned.  A 60 percent rating is warranted for extremely unfavorable ankylosis, with the knee fixed in flexion at an angle of 45 degrees or more.

Under 38 C.F.R. § 4.71a , DC 5257, a 10 percent rating is warranted for slight recurrent subluxation or lateral instability; a 20 percent rating is warranted for moderate recurrent subluxation or lateral instability; and a 30 percent rating is warranted for severe recurrent subluxation or lateral instability.

The terms "mild," "moderate," and "severe" are not defined in the Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  Use of terminology such as "mild" or "moderate" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding a higher rating.  38 C.F.R. §§ 4.2, 4.6.

Under 38 C.F.R. § 4.71a , DC 5260, a 10 percent rating is warranted for flexion of the knee limited to 45 degrees; a 20 percent rating is warranted for flexion limited to 30 degrees; and a 30 percent rating is warranted for flexion limited to 15 degrees.

Under 38 C.F.R. § 4.71a, DC 5261, a 10 percent rating is warranted for extension of the knee limited to 10 degrees; a 20 percent rating is warranted for extension limited to 15 degrees; a 30 percent rating is warranted for extension limited to 20 degrees; a 40 percent rating is warranted for extension limited to 30 degrees; and a 50 percent rating is warranted for extension limited to 45 degrees.

Normal range of motion of the knee is 0 degrees of extension to 140 degrees of flexion.  See 38 C.F.R. § 4.71a, Plate II.

Separate ratings may be awarded under DCs 5257, 5260, and 5261.  See VAOPGCPREC 9-2004.  In addition, even if a veteran did not have limitation of motion of the knee meeting the criteria for a compensable rating under DC 5260 or 5261, a separate rating could be assigned if there was evidence of full range of motion "inhibited by pain."  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991). 

Concerning the range of motion findings of the left knee joint at issue, the Board notes that some VA examination reports do not include passive range of motion and do not specify range of motion with and without weight-bearing.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  The fundamental issue for Correia is that VA examinations perform adequate joint testing for pain.  Generally, active range of motion testing produces more restrictive results than passive range of motion testing, in that passive range of motion testing requires the physician to force the joint through its motions.  There is no indication that range of motion testing was performed other than on weight bearing.  Therefore, there is no prejudice to the Veteran in relying on the VA examinations that involved active range of motion testing because such results tend to produce the "worst case scenario" of impairment and thus would tend to support the highest possible rating.

Under 38 U.S.C.A. §7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Analysis- Increased Rating, Left Knee

As an initial matter the Board notes that the record does not contain evidence, nor does the Veteran contend, that she has dislocated semilunar cartilage (DC 5258), removal of semilunar cartilage (DC 5259), impairment of the tibia and fibula (DC 5262), genu recurvatum (DC 5263), or that her left knee would be equally or better served by amputation.  38 C.F.R. § 4.71a.  As such, a higher and/or separate rating is not warranted under any of these Diagnostic Codes.

With regard to a rating under DC 5256, the record is absent any finding of ankylosis, except for the Veteran's June 2015 VA examination.  There, the examiner found that the Veteran had less movement than normal due to ankylosis, and found left knee ankylosis in flexion between 10 and 20 degrees, with a 20 degree angle.  At the examination, the Veteran stated she could only walk 50 steps.  Ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Colayong v. West, 12 Vet App 524 (1999) (citing Dorland's Illustrated Medical Dictionary (28th ed. 1994) at 86); Nix v. Brown, 4 Vet. App. 462, 465 (1993); Shipwash v. Brown, 8 Vet. App. 218, 221 (1995). Ankylosis is also defined as a stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).  

At the Veteran's next VA examination in April 2017, the examiner stated that the Veteran did not have ankylosis, and referenced the June 2015 examination by stating that the Veteran's "extension of the knees was limited to 10 degrees secondary to pain, which can be confused for ankylosis."  In a May 2017 addendum opinion, the examiner is asked to explain whether the June 2015 examiner's finding of ankylosis was in error.  The examiner stated that he found no ankylosis on the April 2017 examination, and reiterated his point that the decreased range of motion may be why the examiner said there was ankylosis.  The examiner then noted that the Veteran gave a history of being able to drive and walk 10 stairs every other day.  Because ankylosis is defined as a fixation or immobility, and the Veteran exhibited some degree of motion on examination, the Board finds that the June 2015 examiner's finding of ankylosis is inconsistent with the evidence of record, and affords more probative weight to the April 2017 VA examiner's finding that the Veteran did not have ankylosis.  Thus, as the record is otherwise absent findings of ankylosis, a rating under DC 5256 is not for further consideration.

For the period on appeal prior to March 29, 2013, the Veteran is rated under DC 5010-5261 for traumatic arthritis with painful motion.  During VA examinations, the Veteran complained of pain in the knees, with difficulty standing, walking, kneeling, or squatting.  The record does not show that the Veteran had flexion or extension limited to a compensable degree under DC 5260 or DC 5261 during that time.  There are no medical findings of recurrent subluxation or lateral instability such that a separate rating under DC 5257 is appropriate.  Thus, the Veteran's left knee is appropriately rated during that period for the minimum compensable 10 percent rating for traumatic arthritis, and a higher rating is not warranted.

From March 29, 2013 through June 11, 2015, the Veteran is rated under DC 5261 for recurrent subluxation or lateral instability.  The Board notes that the RO initially rated the Veteran's disability at 20 percent under DC 5257 for this period, but changed the applicable code to DC 5261.  The Board is in agreement with this action.  The Veteran's March 2013 VA examination showed the Veteran having more instability after repetitive use testing.  However, that examination also only found anterior instability, and did not find lateral instability or subluxation.  At that examination, the Veteran also showed extension limited to 15 degrees, without change after repetitive use.  The records do not reflect that the Veteran's knee range of motion was limited to a more severe degree during the period from March 29, 2013 through June 11, 2015.  The record also does not show that the Veteran had compensable limitations of flexion, or mild, moderate, or severe recurrent subluxation or lateral instability during this period.  Thus, entitlement to a higher rating under DC 5261 is not warranted for this period.  Further, entitlement to a separate rating under DC 5257 is not warranted.  For this period, the Veteran's painful arthritis is compensated by her 20 percent rating for limited extension.  

For the period from June 12, 2015, the Veteran is rated at 30 percent under DC 5261.  The Veteran's June 2015 VA examination showed extension limited to 20 degrees.  The Veteran's April 2017 VA examination showed extension limited to 10 degrees, with pain.  The record does not show a limitation of extension more severe than 20 degrees.  The record also does not show a compensable degree of limited flexion during this period, and the Veteran's painful motion is compensated by her 30 percent rating under DC 5261.  The Veteran's June 2015 VA examination was consistent with the record for this period, as it did not show recurrent subluxation or lateral instability.  The April 2017 VA examiner noted pain on passive range of motion, and no pain with non-weight bearing.  Range of motion testing was conducted actively.  A June 2017 VA nerve examination showed complaints of numbness and tingling in the extremities, but the examiner found no objective evidence of neuropathy on examination, and attributed any symptoms to anemia and use of medication.  No peripheral nerve condition was diagnosed.  In consideration of the above, the current rating of 30 percent under DC 5261 is continued.

In adjudicating the claim, the Board has considered the competence and credibility of the Veteran's lay statements.  See Buchanan, 451 F.3d 1331; Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Veteran is competent to give evidence about what she observes or experiences.  For example, the Veteran is competent to report that she experiences certain symptoms, such as instability of the knee, incoordination, pain, weakness, and fatigue.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran has reported giving way of the left knee, flare-ups, and swelling.  The Board notes that the Veteran is also credible in regard to these statements.  However, the Veteran's belief that she is entitled to higher ratings than those assigned herein is outweighed by the objective medical findings of record.  The Board assigns greater probative value to the findings of the VA examiners and treatment records that were recorded following physical examinations of the Veteran, as the Veteran has not been shown to possess the medical training necessary to evaluate the nature and severity of her knee disability pursuant to Diagnostic Code rating criteria, which are complex medical and legal issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Buchanan v. Nicholson, 451 F.3d 1331, 1336-37.

The Board has considered whether the Veteran is entitled to higher ratings for her service-connected left knee disability under 38 C.F.R. §§ 4.40, 4.45 and 4.59 on the basis of additional functional loss during flare-ups or upon repetitive use over time.  See DeLuca, 8 Vet. App. 202 (1995).  The record shows that the Veteran experiences additional functional loss on repetitive use, but the Veteran does not consistently report flare-ups.  The VA examiners consistently report that the Veteran experiences weakness, fatigue, diminished strength, pain, instability, and disturbance of locomotion on repetitive use.  The Veteran is consistently noted as using a cane to ambulate.  The record often shows crepitus, effusion, tenderness, and painful motion.  The examiners consistently note difficulty standing, walking squatting, and kneeling.  However, the record does not show that the Veteran had additional functional loss during flare-ups or upon repetitive use over time such that the criteria for a higher rating was more closely approximated at any time during the appeal period.  In particular, the Board notes that there was a 15 degree decrease in extension after repetition in the June 2007 VA examination, and a 5 degree decrease in flexion at the March 2013 VA examination.  Neither of these limitations warrants a higher or separate rating during their relevant periods on appeal.  The Veteran's most recent examination in April 2017 found no functional loss after repetitive use testing.  

The Board has also considered an extraschedular evaluation under 38 C.F.R. § 3.321 (b)(1).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  In this case, the Veteran has not asserted, and the evidence does not show, that her service-connected left knee disability is not adequately contemplated by the schedular rating criteria.  Therefore, discussion of whether an extraschedular rating must be considered is not necessary.  Doucette v. Shulkin, No. 15-2818, 2017 WL 877340 (Vet. App. March, 6, 2017).

TDIU

A TDIU may be granted where a veteran is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or higher, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or higher, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his or her age or to impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  

Even if the Veteran's service-connected disabilities do not meet the percentage standard, it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, in the case of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet these schedular percentage standards, the case should be submitted to the Director, Compensation and Pension Service, for extra-schedular consideration.  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  See 38 C.F.R. § 4.16(b).

Substantially gainful employment is defined as work that is more than marginal and that permits the individual to earn a living wage.  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  Marginal employment shall not be considered substantially gainful employment.  

The determination of whether a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability is a factual determination rather than a medical question.  Therefore, responsibility for the ultimate determination of whether a veteran is capable of securing or following substantially gainful employment is placed on the VA, not a medical examiner.  Geib v. Shinseki, 733 F. 3d 1350, 1354 (Fed. Cir. 2013); see also 38 C.F.R. §§ 4.16; Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  

The Veteran is currently service connected for a right knee disability rated at 30 percent from September 20, 2005, a left knee disability rated as discussed above, a back disability rated at 20 percent from September 20, 2005, and pes planus rated as noncompensable prior to June 12, 2003, and 10 percent from that date.  The schedular percentages of § 4.16(a) have not been met during the rating period on appeal.  As such, the Board will consider entitlement under the provisions of § 4.16(b).

The initial question before the Board is whether the Veteran is capable to securing or following a substantially gainful occupation.  The record shows that the Veteran has at least a high school level of education.  The record also shows that the Veteran last worked full-time as a transporter in September 2008, and last worked part-time as a chauffeur in in June 2016.  The Veteran has stated that she stopped working due to her service-connected disabilities.

The record shows that the Veteran consistently ambulates with the assistance of a cane, and sometimes wears a brace for her knees.  The Veteran consistently reports pain in the knees and back that limits prolonged standing walking, kneeling, or squatting.  A March 2013 VA examiner stated that the Veteran could not sit or stand for more than 10 minutes without moving, and that this limitation would impact the Veteran's ability to fulfill work duties.  At a June 2015 back examination, the Veteran stated that she could not walk more than 50 steps before having to sit down.  An April 2017 VA knee examination also found the Veteran unable to stand or walk for long periods.  

A June 2016 VA examiner, in consideration of all of the Veteran's service-connected disabilities, opined that the Veteran would be able to be employed in a sit down job, in which limited walking was necessary.  The examiner stated that due to the Veteran's knee conditions, the Veteran would not be able to do prolonged standing, walking, or heavy lifting without significant pain.  The examiner stated that her back disability would require intermittent breaks to stretch every 30 minutes to an hour.  The Board acknowledges the Veteran's statements with respect to her ability to work.  While she is competent to provide statements as to the severity of her symptoms and the reasons for her decision to leave employment, she is not competent to provide an opinion as to whether her service-connected disabilities result in her being unable to secure and follow a substantially gainful occupation.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  She has not been shown to possess the medical knowledge and expertise to render an opinion that her service-connected disabilities rendered her unable to work.  In that regard, the Board affords more probative weight to the opinions and findings of the medical professionals noted above, specifically the June 2016 VA examiner's opinion.  While the Veteran has not had an examination discussing the functional limitations from pes planus, her disability rating of 10 percent indicates that the condition is mild, with symptoms relieved by arch support in the shoe.  Further, any limitation in standing or walking has been considered with regard to her other musculoskeletal impairments.  

The Board acknowledges that Social Security Administration (SSA) granted disability benefits in August 2007 based on a primary diagnosis of osteoarthritis and a secondary diagnosis of PTSD.  However, the Board is not bound by SSA's determination regarding disability or unemployability because there are significant differences in the definition of "disability" under the Social Security and VA systems.  See, e.g., Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  Further, SSA's determination was based on a combination of the Veteran's service-connected arthritis of the knee and back and nonservice-connected left shoulder adhesive capsulitis, mastectomy, PTSD, and depression.  Therefore, it has limited probative value because with respect to entitlement to a TDIU, VA may only consider the effect of service-connected disabilities on one's ability to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16.  The SSA also considered the Veteran's age in their determination.  The Veteran's residual functional capacity report indicated that she could lift 20 pounds occasionally; 10 pounds frequently, stand or walk 2 hours, and sit for 6 hours of an 8 hour work day.  

Given the functional limitations described by private treatment records, VA treatment records, the SSA, and VA examinations, the Veteran clearly would have difficulty participating in a physical occupation that required standing, kneeling, walking, lifting, bending, or squatting.  However, when considering the Veteran's physical limitations, education, and work experience, the Veteran would not be precluded from a sedentary occupation, with minimal walking that allowed for frequent breaks to stretch.  Accordingly, further consideration of whether referral to the Director, Compensation and Pension Service for consideration on an extra-schedular basis is not warranted.  38 C.F.R. §4.16(b).  Therefore, entitlement to a TDIU is denied.





	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an increased rating for service-connected residuals of a left knee injury with traumatic arthritis, currently evaluated as 10 percent disabling prior to March 29, 2013, 20 percent disabling from March 29, 2013 through June 11, 2015, and 30 percent disabling from June 12, 2015, is denied.

Entitlement to a TDIU is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


